SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
162
CAF 10-01751
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


IN THE MATTER OF PAMELA COULDERY,
PETITIONER-RESPONDENT-APPELLANT,

                     V                                              ORDER

ROBERT COULDERY,
RESPONDENT-PETITIONER-RESPONDENT.


VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR
PETITIONER-RESPONDENT-APPELLANT.

CLAYTON & BERGEVIN, NIAGARA FALLS (MICHELE G. BERGEVIN OF COUNSEL),
FOR RESPONDENT-PETITIONER-RESPONDENT.

NICHOLAS A. PELOSINO, JR., ATTORNEY FOR THE CHILD, NIAGARA FALLS, FOR
TYLER E.C.


     Appeal from an order of the Family Court, Niagara County (David
E. Seaman, J.), entered November 10, 2009 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, adjudged
that respondent Robert Couldery shall have sole custody of the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court